Citation Nr: 0100392	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-19 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-operative lumbar 
disc disease.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and son


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1943 to February 
1945.

A decision by the Board of Veterans' Appeals (Board) in 
August 1984 denied the veteran's claim for service connection 
for a low back disorder with pelvic tilt and for numbness of 
the left foot as being due to his service-connected right leg 
disability, on the basis that no relationship was shown 
between the service-connected leg condition and the surgery 
for herniated nucleus pulposus, or between the service-
connected leg condition and arthritis of the lumbar spine.

This matter comes to the Board from a June 1999 RO rating 
decision that (1) denied service connection for post-
operative lumbar disc disease with chronic pain and 
dysesthesias bilaterally, as secondary to the service-
connected disability right leg injury; and (2) determined 
that no new and material evidence was submitted to reopen the 
claim for service connection for post-operative herniated 
nucleus pulposus.  The veteran submitted a notice of 
disagreement in August 1999, and the RO issued a statement of 
the case in August 1999.  The veteran submitted a substantive 
appeal in September 1999, and he and his wife and son 
testified at a hearing before the RO hearing officer in 
September 1999.  Although prior correspondence from the 
veteran indicated a desire for a Board hearing, in January 
2000 the veteran's representative submitted additional 
correspondence that indicated the veteran no longer desired a 
Board hearing.  As such, the Board will address the merits of 
the veteran's claim in this decision.


FINDINGS OF FACT

1.  By a Board decision of 1984, service connection for post-
operative herniated nucleus pulposus was denied.


2.  Some of the evidence received since the 1984 Board denial 
of service connection for post-operative herniated nucleus 
pulposus has not previously been submitted to VA, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in conjunction with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's abnormal gait and history of shifting his 
weight to favor his right leg did contribute to the veteran's 
post-operative lumbar disc disease.


CONCLUSIONS OF LAW

1.  The 1984 Board decision, denying service connection for 
post-operative herniated nucleus pulposus, was final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 19.104 (2000).

2.  Evidence submitted since the 1984 Board decision is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).

3.  The veteran's post-operative lumbar disc disease was 
aggravated by residuals of his service-connected incomplete 
paralysis of the common peroneal nerve and the posterior 
tibial nerve of the right leg, to warrant service connection.  
38 C.F.R. § 3.310 (2000); Allen v. Brown, 7 Vet. App. 439 
(1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the
Claim for Service Connection for Post-Operative
Herniated Nucleus Pulposus

A.  Factual Background

The veteran had active service from January 1943 to February 
1945.

Service medical records show that the veteran was wounded in 
combat in France in September 1944 by a mortar shell 
fragment.  Records show that the veteran sustained lacerated 
wounds of the upper third, posterior, of his right leg.  The 
wound was debrided.  The veteran was diagnosed with lacerated 
wounds of the right leg, and common peroneal nerve paralysis.  
Records also show that a skin graft was performed in October 
1944.

Service medical records show that, upon examination in 
January 1945, there was a large scar on the upper third of 
the veteran's right lower leg with a large area of 
transplantation, at the edge of which there was still one 
small scab that did not discharge pus.  There was an area of 
sensory loss extending from the wound, posterior aspect of 
the right lower leg, down to the foot towards the area of 
about the second toe.  Records show that the veteran had a 
partial foot drop and some limitation in dorsiflexion and 
plantar flexion of the toes.  Records show that there was 
some atrophy of the entire leg and foot.  The veteran was 
diagnosed with the following:  (1) Wound, shell fragment, 
lacerating, right leg, posterior upper third, severe, due to 
enemy action; (2) paralysis, nerve, common peroneal, tibial, 
right, moderate, traumatic, result of (1).  Records show that 
the veteran received a Certificate of Disability for 
Discharge from military service.

The evidence of record at the time of the 1984 decision of 
the Board consisted primarily of service medical records; a 
report of VA examination in 1946, showing that the veteran 
complained of pain in the right leg and of falling through a 
roof and from a ladder when his leg gave way; a report of VA 
neuropsychiatric examination in 1951, noting that the veteran 
limped on his right leg; non-VA hospital records in 1968, 
reflecting that the veteran had stepped out of a house and on 
to a board and fell, causing discomfort and pain to his right 
hip and low back, and that he underwent a laminectomy soon 
thereafter for right herniated nucleus pulposus at level L4-
5; VA hospital records in 1978, reflecting that the veteran 
underwent a partial hemilaminectomy and fragment removal of a 
herniated nucleus pulposus on the left at level L4-5; non-VA 
hospital records in 1982, showing diagnoses of disc disease 
with three surgeries, "shortening of the right leg ? 
[sic]," and muscular atrophy of the right leg; a report of 
VA examination in 1982, showing diagnoses of neuropathy of 
the right common peroneal and tibial nerves (manifested by 
pain in the right lower extremity) and residuals of post-
status herniated nucleus pulposus (manifested by complaints 
of backache), and indicating that there was no relationship 
between the neuropathy and the surgery for herniated nucleus 
pulposus; a report of VA examination in 1982, finding no 
pelvis tilt and no objective evidence of right leg weakness 
and a faint scar on the left popliteal area that indicated a 
split thickness graft; a non-VA medical report in 1982, 
showing diagnoses of peroneal nerve palsy of the right leg, 
degenerative disc disease of the lumbar spine, and foot drag 
gait and instability of the right ankle; a 1983 statement 
from Dr. D. J. Burke, showing diagnoses of (1) peroneal nerve 
deficit with antalgic circumduction gait of the right lower 
extremity, and (2) post-laminectomy disc excision L4 on the 
right with degenerative disc disease and arthritis, presumed 
to be secondary to (1); and testimony of the veteran and his 
wife in 1983, indicating that the veteran walked with a very 
bad limp.  

Evidence submitted since the August 1984 RO rating decision 
includes a 1998 neurodiagnostic report, showing evidence of 
severe chronic denervation of the veteran's back, involving 
L4, L5, and S1 bilaterally; an MRI scan of the veteran's back 
in 1998, showing prominent disc protrusion at L3-4 and 
slightly lesser bulging disc at L2-3, and degenerative disc 
changes at L4-5 and L5-S1; a 1998 medical report, showing a 
medical history significant for back pain; a 1998 statement 
from the veteran's neurosurgeon, indicating that the 
veteran's multi-year history of shifting his weight toward 
the left to compensate for his right leg war injury had 
surely adversely affected the veteran's back and led to 
accelerated disc degeneration and to two disc surgeries; a 
report of VA examination in 1999, indicating that the 
veteran's lumbosacral disc disease was not in any way related 
to the nerve damage of the veteran's lower right leg; a 
report of VA examination in 1999, showing diagnoses of (1) 
right gastrocnemius wound 55 years ago with modest loss of 
ability to stand on the right foot, (2) chronic pain and 
dysesthesias bilaterally, secondary to lumbar disc disease 
status-post four operations, associated with absent ankle 
jerks and decreased knee jerks and fluctuating sensory loss 
in the feet, and (3) spinal disc disease; a 1999 statement 
from the veteran's neurosurgeon, indicating that the veteran 
was still bothered with back pain and had severe disc bulge, 
and that he was unable to heel/toe walk; testimony of the 
veteran, his wife, and son in 1999, indicating that the 
veteran walked with an awkward gait and awkward stride, with 
some shifting of weight; and another statement from the 
veteran's neurosurgeon in 1999, indicating that the veteran 
"favored" his injured leg for years, causing stresses on his 
back that would not normally be caused with normal ambulation 
and posture, and that the veteran's war injury to his right 
leg was as likely as not to have led to the veteran's 
subsequent back conditions requiring fusions.

Testimony and statements of the veteran in the claims folder 
are to the effect that his back problems have been aggravated 
by years of shifting his weight toward the left to compensate 
for his service-connected right leg injury.

B.  Legal Analysis

A Board decision is final with the exception that a veteran 
may later reopen a claim if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.160(d) (2000).  The question now 
presented is whether new and material evidence has 
been submitted since the Board's adverse 1984 decision, 
denying service connection for post-operative herniated 
nucleus pulposus, to permit reopening of the claim.  See 
Evans v. Brown, 9 Vet. App. 273, 282-83 (1993); Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1984 Board decision, the only competent evidence 
of record tending to show that the veteran's back disability 
was due to his service-connected disability was the 1983 
opinion of Dr. Burke.  There was no competent evidence that 
the veteran's fall in 1968, which led to some back 
difficulties, was the direct, proximate result of a service-
connected disability.  The evidence added to the record after 
the 1984 Board decision includes medical opinions to the 
effect that the veteran's multi-year history of shifting his 
weight toward the left to compensate for his service-
connected right leg disability had adversely affected the 
veteran's back and led to accelerated disc degeneration and 
to disc surgeries.  This evidence provides a more complete 
picture of the circumstances surrounding the nature of the 
veteran's back disability and a causal nexus to service.  
This evidence must be considered to fairly evaluate the 
merits of the claim.  Hence, the evidence is "new and 
material."

As new and material evidence has been submitted since the 
decision of the Board in August 1984, the application to 
reopen the claim for service connection for post-operative 
herniated nucleus pulposus is granted.


II.  Entitlement to Service Connection for Post-Operative 
Lumbar Disc Disease (also Claimed as Post-Operative Herniated 
Nucleus Pulposus)

A.  Factual Background

A 1945 RO rating decision granted service connection for 
incomplete paralysis of both the common peroneal nerve and 
the posterior tibial nerve of the right leg, secondary to 
gunshot wound incurred in enemy action.

A report of VA examination in 1946 showed that the veteran 
had a tendency to favor his right leg while walking and never 
to bear too much weight on it.

A report of VA neuropsychiatric examination in 1951 noted 
that the veteran limped on his right leg.

Records reflect that the veteran underwent a laminectomy for 
a right herniated nucleus pulposus at level L4-5 in 1968.  
The veteran reported at the time that he had stepped out of a 
house and on to a board and fell, causing discomfort and pain 
to his right hip and low back.

Non-VA medical records in 1982 show diagnoses of disc disease 
of the veteran's back with three surgeries, a question of 
shortening of the right leg, and muscular atrophy of the 
right leg.

A report of VA examination in 1982 noted that there was no 
relationship between the veteran's surgery for a herniated 
nucleus pulposus and the service-connected disabilities of 
the shell fragment wound.

X-ray evidence in 1982 showed moderate spondylosis of the 
veteran's back, consistent with degenerative disc disease.

A medical report by the veteran's treating physician in 1982 
showed diagnoses of peroneal nerve palsy of the right leg, 
degenerative disc disease of the lumbar spine, and foot drag 
gait and instability of the right ankle.

A medical report by Dr. Burke in 1983 showed a diagnosis of 
post-laminectomy disc excision, L4 on the right with 
degenerative disc disease and arthritis, presumed to be 
secondary to the veteran's peroneal nerve deficit with 
antalgic circumduction gait of the right lower extremity.

Testimony of the veteran's wife in 1983 was to the effect 
that the veteran walked with a very bad limp.

A decision by the Board in 1984 found that the evidence did 
not show that the veteran's back disability was due to any 
service-connected disability, or that the veteran's fall in 
1968, which led to some of the veteran's back difficulties, 
was the direct, proximate result of a service-connected 
disability.

An MRI scan of the veteran's back in 1998 showed additional 
prominent disk protrusion, bulging disk, and degenerative 
changes.

A 1998 medical report by the veteran's neurosurgeon noted 
that the veteran's multi-year history of shifting his weight 
toward the left to compensate for his right leg war injury 
had adversely affected the veteran's back and led to 
accelerated disc degeneration and two disc surgeries.

A report of VA examination in 1999 showed no relationship 
between the veteran's lumbosacral disc disease and the 
service-connected nerve damage of the right leg.

A report of VA examination in 1999 showed relevant diagnoses 
of (1) right gastrocnemium wound 55 years ago with modest 
loss of ability to stand on the right foot; (2) chronic pain 
and dysesthesias bilaterally, mostly on the left, secondary 
to lumbar disc disease status-post four operations, 
associated with absent ankle jerks and decreased knee jerks 
and fluctuating sensory loss in the feet; and (3) spinal disc 
disease.

A 1999 medical report from the veteran's neurosurgeon noted 
that the veteran was still bothered with back pain and severe 
disc bulge, and that he had two prior back surgeries and was 
unable to heel/toe walk.

The veteran's son testified at a hearing in 1999 to the 
effect that the veteran walked with an awkward gait and 
awkward stride, and with some shifting of weight.

A 1999 medical statement from the veteran's neurosurgeon 
noted that the veteran reported injuring his right leg in 
service, and that he "favored" his right leg for years, 
causing stresses on his back that would not normally be 
caused with normal ambulation and posture.  It was the 
opinion of the veteran's neurosurgeon that the veteran's war 
injury involving his right leg was as likely as not to have 
led to the veteran's subsequent back condition requiring 
several fusions.

Statements and testimony of the veteran are to the effect 
that his service-connected right leg disability has caused 
him to fall several times over the years since his injury.
   

B.  Legal Analysis

The veteran contends that his current back disability is a 
residual of his service-connected right leg disability.  At a 
hearing before the RO hearing officer in September 1999, the 
veteran's representative indicated that the veteran's claim 
for service connection for post-operative lumbar disc disease 
and his claim for reopening for post-operative herniated 
nucleus pulposus involved the same disability.  As such, the 
Board has combined the claims.  The Board finds that all 
relevant evidence has been obtained and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
has held that when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Prior 
to Allen, "secondary" service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability did not exist.

Service connection is in effect for incomplete paralysis of 
both the common peroneal nerve and the posterior tibial nerve 
of the right leg, secondary to gunshot wound incurred in 
enemy action.

The Board notes that, under Allen supra, the veteran need not 
show that his back disability arose during service, but 
instead must show that the veteran's post-operative lumbar 
disc disease was aggravated by his service-connected right 
leg disability.  An opinion by the veteran's neurosurgeon was 
to the effect that the veteran's multi-year history of 
shifting his weight to favor his right leg placed stresses on 
the veteran's back and accelerated his lumbar disc disease.  
The Board finds this medical statement credible for purposes 
of demonstrating aggravation.

With respect to the report of VA examination in 1999, the 
Board notes that the examiner did not indicate whether the 
veteran's lumbar disc disease was proximately due to or the 
result of the veteran's abnormal gait and history of shifting 
his weight to favor his right leg.  This report shows some 
modest loss of the veteran's ability to stand on his right 
foot as a result of his service-connected wound.  The 
examiner noted, without further explanation, that there was 
no relationship between the veteran's lumbar disc disease and 
the service-connected nerve damage of the veteran's right 
leg.

Here, the Board finds that the evidence does not show that 
the service-connected nerve damage of the veteran's right 
leg, per se, directly caused the veteran's lumbosacral disc 
disease.  Nor is there medical evidence in the claims folder 
that the veteran's falling over the years-specifically in 
1968 where he injured his back-was the result of his 
service-connected right leg disability, although recent 
evidence does show a modest loss of ability to stand on his 
right foot.  While the veteran stated that his falling over 
the years and injuring his back were due to his service-
connected right leg disability, his statements and testimony 
are not sufficient to support a claim for service connection 
of a disability based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

What is pertinent here, however, are the 1999 medical 
statements by the veteran's neurosurgeon who reported that 
the veteran's multi-year history of shifting his weight to 
favor his right leg did accelerate his non-service-connected 
post-operative lumbar disc disease.  The Board notes there is 
an abundance of evidence showing a tendency by the veteran to 
favor his right leg while walking.  The veteran's abnormal 
gait and shifting of his weight have been implicitly, rather 
than explicitly, associated with the wounding of the 
veteran's right leg in combat in 1944.

Having considered all the evidence, the Board finds that it 
is at least in equipoise as to whether or not the veteran's 
abnormal gait and history of shifting his weight to favor his 
right leg, due to his service-connected incomplete paralysis 
of the common peroneal nerve and the posterior tibial nerve 
of the right leg, aggravated his post-operative lumbar disc 
disease.  Under the circumstances, the veteran prevails as to 
his claim for service connection for post-operative lumbar 
disc disease with application of the benefit of the doubt in 
his favor.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5107).


ORDER

Service connection for post-operative lumbar disc disease is 
granted.




		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals



 

